 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEVADA
 7

                                                                 Case #2:19-cv-00031 -MMD-GWF
 8
      NEW YORK MARINE COMPANY AND \
 9
      GENERAL INSURANCE COMPANY, a                       '
      Delaware corporation,                                      VERIFIED PETITION FOR
10[                      Plaintiffs),                            PERMISSION TO PRACTICE
                                                                 IN THIS CASE ONLY BY
11            vs.                                                ATTORNEY NOT ADMITTED
                                                                 TO THE BAR OF THIS COURT
      PENSKE TRUCK LEASING COMPANY,
121                                                              AND DESIGNATION OF
      L.P., a foreign corporation; DOES I - X,                   LOCAL COUNSEL
13
      ROE business entities XI through XX, inclus
                       Defendant(s).
141                                                     _)       FILING FEE IS $250.00

15

16                         Scott D. Hofer             _, Petitioner, respectfully represents to the Court:
                         (name of petitioner)
17
               1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                       Foland, Wickens, Roper, Hofer & Crawford PC
19                                                      (firm name)

20     with offices at                               1200 Main Street, 22nd Floor
                                                          (street address)
21
                         Kansas City                                   Missouri                      64105
22                          (clty5                                       (state)                   (zip code)

23              (816)471-4489                                shofer@fwpclaw.com
        (area code + telephone number)                         (Email address)
24
              2.         That Petitioner has been retained personally or as a member of the law firm by
25
      Defendant, Penske Truck Leasing Company, LP toprovide legal representation inconnection with
26                       [client(s)]

27     the above-entitled case now pending before this Court.

28
                                                                                                             Rev. 5/16
 1          3.    That since _______________________,
                                    October 1, 1993         Petitioner has been and presently is a
                                         (date)
 2   member in good standing of the bar of the highest Court of the State of ______________________
                                                                                     Missouri
                                                                                          (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5   possession of the United States in which the applicant has been admitted to practice law certifying
 6   the applicant's membership therein is in good standing.
 7          4.      That Petitioner was admitted to practice before the following United States District
 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good
10   standing of the bars of said Courts.
11                          Court                              Date Admitted            Bar Number
12   _________________________________________
     Missouri (State & Fed, 7th, 8th, 10th Ct of Appeal) _________________
                                                           October 1, 1993 ___________________
                                                                                  44587

13   _________________________________________
             Missouri cont. (Supreme Court)    _________________ ___________________
14   _________________________________________
          Kansas (State & Fed, Court of Appeals) _________________
                                                    April 23, 1993 ___________________
                                                                          15787

15   _________________________________________
     Illinois(State & Fed, Southern Dist, Northern Dist) _________________
                                                            May 5, 1994    ___________________
                                                                                 6220152

16   _________________________________________
        Oklahoma (State & Fed, Courts of Appeal) _________________
                                                  September 10, 2018 ___________________
                                                                            33658

17   _________________________________________
      Oklahoma cont. (Supreme Court, Northern Dist) _________________ ___________________

18   _________________________________________ _________________ ___________________
19
            5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
     (State “none” if Petitioner has no disciplinary proceedings, etc.) None
24
25
26
27
28                                                     22                                           Rev. 5/16
 1            6.       That Petitioner has never been denied admission to the StateBarofNevada. (Give
 2    particulars if ever denied admission):
 3    (State "none" if Petitionerhas never been denied admission.) None.
 4

 5

 6                     That Petitioneris a member ofgood standing in the following Bar Associations.
 7    (State "none" if Petitioner is not a member of other Bar Associations.) Missouri, Kansas, Illinois
      and Oklahoma
 8

 9

10            8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
11    (formerly lr ia 10-2) during the past three (3) years in the following matters: (State "none" ifnoapplications.)
121   Date ofApplication                Cause                          Title ofCourt                Was Application
                                                                   Administrative Body                 Granted or
13                                                                     or Arbitrator

14        April 17,2019           3:18-cv-00735-KAD            US Dist. Ct. Dist. of Conn.              Granted

15

16

17

18

19                       (If necessary, please attach a statement ofadditional applications)
20            9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards ofthe

21    State of Nevada with respect to the law of this state governing the conduct ofattorneys to the same
22    extent as a member of the State Bar ofNevada.

23            10.      Petitioner agrees to comply with the standards of professional conduct required of
24    the members of the bar of this court.

25            11.      Petitionerhas disclosed in writing to the client that the applicantis not admitted to
26    practice in this jurisdiction and that the client has consented to such representation.
27

28                                                                                                            Rev. 5/16
 1             That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2     FOR THE PURPOSES OF THIS CASE ONLY.

 3

 4                                                                      Petitioner's signature
       STATE OF            Missouri
 5
       COUNTY OF              Jackson
 6

 7I                    Scott P. Hofer         , Petitioner, being first duly sworn, deposes and says:
 8     That the foregoing statements arc true.

 9
                                                                        Petitioner's signature
10     Subscribed and sworn to before mc this

11
         l2dJ3 day of Se.rvla-nk^                         "±Ft\(\        -o^Kfe.
                                                                               ,
                                                                         »«-£ninpift
                                                                                           PATRICIA ISA1BLOBAUM
                                                                                           ^ Commission Expires
12
                                                                         :#;r*jiwi: ;         August21.2021
13                                                                                               Jackson County
                        Notary Put                                                         Commission 917980291
                                           ;icrk of Court                 'm
14

15

16                     DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                          THE BAR OF THIS COURT AND CONSENT THERETO.
17
               Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
       believes it to be in the best interests of the client(s) to designate         Michael C. Hetey                  ,
19                                                                                 (name of local counsel)
       Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20 I
       above-entitled Court as associate resident counsel in this action. The address and email address of
21
       said designated Nevada counsel is:
22!

23                                                 1100 East Bridger                                                       ,
                                                     (street address)
24|
                         Las Vegas                                      Nevada                            89101
25                        (city)                                        (state)                         (zip code)

26               (702)366-0622                              mch@thorndal.com
        (area code + telephone number)                       (Email address)
27

28
                                                                                                                  Rev. 5/16
5th   December   19
                 dje Supreme Court of ^.ansfag




                         Certificate of (fiooti ^tanbtng

  I, Douglas T. Shima, Clerk of the Supreme Court of the State of Kansas, do hereby certify that the Supreme
Court of Kansas is the highest court of law, and the court of last resort within the State of Kansas, and has
exclusive jurisdiction over and control ofthe admission ofapplicants to the bar of this state.


    Ido further certify that on April 23. 1993,



                                        Scott David Hofer

was duly admitted to practice as an attorney and counselor of the Supreme Court and all other courts of the
State of Kansas and is, on the date indicated below, a member in good standing of the Kansas Bar.


                                                         Witness my hand and the seal of the Supreme
                                                         Court, hereto affixed at my office in Topeka,
                                                         Kansas, this 11th day of October, 2019.




           Active Status
                                                              Clerk ofthe Supreme Court ofKansas
